         Case 3:19-cv-08136-ROS-JZB Document 20 Filed 07/29/19 Page 1 of 3




     1   Daniel J. O’Connor, Jr., Bar No. 010081
         Karen J. Stillwell, Bar No. 022711
     2   O’CONNOR & CAMPBELL, P.C.
     3   7955 South Priest Drive
         Tempe, AZ 85284
     4   daniel.oconnor@occlaw.com
     5   karen.stillwell@occlaw.com
         602-241-7000
     6   Attorneys for Defendants, Yavapai County and Sheriff
         Scott Mascher
     7
     8
                           IN THE UNITED STATES DISTRICT COURT
     9
                                   FOR THE DISTRICT OF ARIZONA
    10
         Joanna Newman, personal                   Case No.: 3:19-cv-08136-ROS-JZB
    11   representative of the Estate of Charles
         Edward Brown; Jeannie Worden,
    12   mother of Charles Edward Brown;
         Charles Wilson Brown, natural father         NOTICE OF WITHDRAWAL OF
    13   of Charles Edward Brown,                     COUNSEL WITHIN LAW FIRM
    14               Plaintiffs,

    15        vs.

    16   Yavapai County, a governmental
         entity; Sheriff Scott Mascher, in his
    17   official capacity as Sheriff of Yavapai
         County; Wexford Health Sources, Inc.,
    18   a Florida Corporation; Kadyann Cobey
         and John Doe Cobey, a married
    19   couple, Debra E. Wagner and John
         Doe Wagner, a married couple;
    20   Danielle Alderson and John Doe
         Alderson, a married couple; Mike
    21   Thompson and Jane Doe Thompson,
         a married couple; Linda Alvarez, and
    22   John Doe Alvarez, a married couple;
         John and Jane Does 1-100; Black
    23   Partnerships I-1-; White Corporations
         1-10,
    24
                     Defendants.
    25
    26
               Defendants,    Yavapai County and Sheriff Scott        Mascher    through
         undersigned counsel, hereby notifies the Court and counsel of record that Justin

1
         Case 3:19-cv-08136-ROS-JZB Document 20 Filed 07/29/19 Page 2 of 3




     1   D. Holm is no longer with the firm O’Connor & Campbell, P.C. Daniel J. O’Connor,
     2   and Karen J. Stillwell of O’Connor & Campbell, P.C., remain as counsel for
     3   Defendants.    All future pleadings, discovery and correspondence in connection
     4   with this matter should be directed to Mr. O’Connor and Ms. Stillwell.
     5         Dated: July 29, 2019.
     6                                                 O’CONNOR & CAMPBELL, P.C.
     7
     8                                                 By: /s/ Daniel J. O’Connor, Jr.
     9                                                    Daniel J. O’Connor, Jr.
                                                          Karen J. Stillwell
    10                                                    Attorneys for Defendants,
                                                          Yavapai County and
    11                                                    Sheriff Scott Mascher
    12
    13
    14
    15
    16
                                    CERTIFICATE OF SERVICE
    17
               I hereby certify that on July 29, 2019 I electronically filed the foregoing with
    18
         the Clerk of the Court for the U.S. District Court, District of Arizona, using the
    19
         CM/ECF System. A Notice of Electronic Filing will be served to the following
    20
         registered participants:
    21
          Robert T. Mills                             Brandi C. Blair
    22    Sean A. Woods                               Kathleen S. Elder
    23    Scott Griffiths                             Reshma A. Amin
          Mills Woods Law                             JONES, SKELTON & HOCHULI, PLC
    24    5055 N. 12th St., Suite 101                 40 North Central Avenue, Suite 2700
          Phoenix, AZ 85014                           Phoenix, Arizona 85004
    25
          Attorneys for Plaintiffs                    bblair@jshfirm.com
    26    sgriffiths@millsandwoods.com                kelder@jshfirm.com
                                                      ramin@jshfirm.com

                                                -2-

1
         Case 3:19-cv-08136-ROS-JZB Document 20 Filed 07/29/19 Page 3 of 3




     1                                            Attorneys for Defendants Wexford
                                                  Health Sources, Inc., Kadyann Cobey,
     2                                            Debra E. Wagner, Danielle Alderson
                                                  and Linda Alvarez
     3
     4    J.T. Shoaf
          Gust Rosenfeld, PLC
     5    One East Washington St., Suite 1600
          Phoenix, AZ 85004
     6
          Attorneys for Defendant, James Mike
     7    Thompson
          jshoaf@gustlaw.com
     8
     9
         By: /s/Karen Larson
    10
    11
    12
    13
    14
    15
    16
    17
    18
    19
    20
    21
    22
    23
    24
    25
    26


                                            -3-

1
